PER CURIAM.
We review the decision of the district court of appeal in EEZZZZ-ON Trailers, Inc. v. Bankers Insurance Co., 619 So.2d 470 (Fla. 2d DCA 1993), on the ground of conflict. Art. V, § 3(b)(3), Fla. Const.
On the authority of our recent decision in State Farm Fire & Casualty Co. v. Palma, 629 So.2d 830 (Fla.1993), we quash the decision under review and remand for reconsideration in light of Palma.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.